Judgment unanimously affirmed. Memorandum: We affirm for reasons stated in the decision of County Court, Onondaga County (Cunningham, J.). In addition, we note that defendant’s papers in support of her motion to suppress fail to make a showing that she had any legitimate expectation of privacy in the telephone listed to codefendant’s girlfriend and utilized by the codefendant. The People’s failure to raise this issue in the suppression court does not relieve defendant of her burden of proving standing (see, CPL 710.60; People v Wesley, 73 NY2d 351, 358-359). (Appeal from judgment of Onondaga County Court, Cunningham, J. — criminal possession of controlled substance, second degree, and another charge.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.